DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 7 and 13 are allowable over the prior art of record. Claims dependent from the independent claims are, therefore, allowed.
Regarding independent claim 1, closest prior art Corazza (US 20160027200 A1) discloses various limitations of the claims (see previous Office Action). However, in independent claim 1, the machine learning for generating the 3D image of the character is performed based on a first result of the analysis related to the body parts and a second result of the analyzing of the effective parameter, where the first result of the analysis related to the body parts is based on the template information of the template on which the 2D image of the character is generated, and the second analysis result is based on the effective parameters on the 2D image for the machine learning for generating the 3D image. Other independent claims recite similar features. The combination of these features with other limitations as cited in the claims are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG WU whose telephone number is (571)270-5207.  The examiner can normally be reached on MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHONG WU/Primary Examiner, Art Unit 2613